       Case 3:20-cv-02731-VC Document 180-10 Filed 05/15/20 Page 1 of 7




                                     RAJNISH RAJNISH
                               SHORT-FORM BAIL APPLICATION

SUMMARY: Rajnish Rajnish, also known as Rajnish Taya, is a 19-year old Indian national who
has been detained at Yuba County Jail-ICE Detention for the past 5 months. He fled to the U.S.
at age 16 after he was badly beaten and threatened with death because of his family’s political
beliefs. He was designated an Unaccompanied Child and applied for asylum before he turned 18.
His application for asylum is currently pending before United States Citizenship and
Immigration Services (USCIS). On October 28, 2019, when he was 18, Rajnish was arrested and
convicted of a misdemeanor sex offense. He completed his sentence at Rio Consumes
Correctional Facility and was detained by ICE upon his release on December 30, 2019. A
licensed clinical and forensic psychologist who performed a test to determine his risk of
recidivism determined that he was at low risk of sexual re-offense based on his characteristics.

1. Name: Rajnish Rajnish (aka Rajnish Taya)

2. Age: 19

3. Sex: Male

4. Primary language: Hindi

5. If there is a hearing, is an interpreter needed? Yes

6. Detained in Mesa Verde Detention Facility ___ or Yuba County Jail _X__

7. Dorm unit: G

8. Date of bond hearing, if any: April 2, 2020

9. Outcome of bond hearing, if any:

Rajnish’s bond hearing was denied on the basis that his conviction made him a danger to the
community and he had no direct family ties to the United States. At his bond hearing, Rajnish
submitted a personal declaration showing rehabilitation and remorse, a psychological report from
an expert psychologist who works with juvenile sex offenders and performed a risk assessment
showing that Rajnish was at low risk for recidivism, a letter from a pastor showing he regularly
attended Bible Study while detained, and statements from close family friends that they would be
taking responsibility for him.

10. Length of time in detention: 4 months
         Case 3:20-cv-02731-VC Document 180-10 Filed 05/15/20 Page 2 of 7




11. Medical condition(s) that put detainee at risk:

Rajnish reports that he was hit by a vehicle in India as a child, and underwent surgery. He
continues to have chest pain as a result. The surgery scar and his reported chest pains are
confirmed by Yuba medical records.

Rajnish has been identified by ICE as a Franco-Gonzalez class member, meaning that he suffers
from a mental disorder which impairs his ability to fully comprehend and represent himself in
removal proceedings. Yuba medical staff have diagnosed him with schizoaffective disorder. He
takes anti-depressants as well as Ability, a medication used to treat schizophrenia spectrum
disorders and bipolar disorder.

Based on available medical records, Rajnish has recorded elevated blood pressure readings (at
least four in the last six months) which put him in the category of Stage 1 hypertension according
to the according to established diagnostic criteria by the American Heart Association (AHA) and
the American College of Cardiology (ACC). 1

Hypertension is recognized by the CDC and in various studies as a comorbidity which increases
the risk of severe COVID-19. In its March 30, 2020 “Interim Clinical Guidance for Management
of Patients with Confirmed Coronavirus Disease,” the CDC identified hypertension as among the
“risk factors for severe illness.” The CDC identified that case fatality was seven times higher for
individuals with hypertension than for those with no underlying medical conditions. Aside from
recognizing increased case fatality, the CDC notes that hypertension has been associated with
increased illness severity and adverse outcomes: less than 0.9% case fatality for those without
underlying medical conditions and 6% case fatality for hypertension (the same rate as for chronic
respiratory disease and cancer).” Id.

12. Attorney name, phone, address and email:

         Kishwer Vikaas, (916) 325-4629
         Pro Bono Counsel
         McGeorge Community Legal Services
         3200 Fifth Ave, Sacramento, CA 95817
         kvikaas@pacific.edu




1The AHA and AAC define Stage 1 Hypertension as systolic readings of 130-139 mm Hg or diastolic mm Hg of 80-
89. The AHA and AAC define Stage 2 Hypertension as systolic readings of 140 mm Hg or higher or diastolic of 90
mm Hg or higher. “2017 ACC/AHA/AAPA/ABC/ACPM/AGS/APhA/ASH/ASPC/NMA/PCNA Guideline for the
Prevention, Detection, Evaluation, and Management of High Blood Pressure in Adults: A Report of the American
College of Cardiology/American Heart Association Task Force on Clinical Practice Guidelines,” J. of American
College of Cardiology 2018;71:e127-e248, May 7, 2018, at https://www.acc.org/latest-in-cardiology/ten-points-to-
remember/2017/11/09/11/41/2017-guideline-for-high-blood-pressure-in-adults. The systolic reading is the upper
number; the diastolic reading is the lower number. A finding that an individual suffers from hypertension does not
require that an individual have elevated readings every time their blood pressure is checked, but requires at least two
elevated blood pressure readings. Id. (“Prior to labeling a person with hypertension, it is important to use an average
based on ≥2 readings obtained on ≥2 occasions to estimate the individual’s level of BP.”).

                                                          2
                                                                                                  Rajnish, Rajnish
Case 3:20-cv-02731-VC Document 180-10 Filed 05/15/20 Page 3 of 7
        Case 3:20-cv-02731-VC Document 180-10 Filed 05/15/20 Page 4 of 7




Because of Rajnish’s mental health issues, upon his release, Mr. Turen and Mr. Kumar plan to
get him both medical and psychological care. Rajnish will enroll in health insurance under Medi-
Cal. They plan to help get Rajnish a referral to Kaiser’s Behavioral and Mental Health team to
ensure Rajnish has a designated psychiatrist that is monitoring his medication. Additionally, they
plan to enroll him in counseling through Life Practice Counseling Group, a counseling nonprofit.
Finally, Rajnish plans to take ESL classes.

18. Applicant’s ties to the location of the proposed residence (such as length of time, family
members, prior employment, etc.)

Rajnish has lived and worked in Sacramento for over a year. He resides and works with a tight-
knight community of South Asians who immigrated from his hometown in North India.

19. Employment history:

       Clerk, 7/11 Convenience Store, Merced, CA, 03/2018-09/2018
       Clerk, 7/11 Convenience Store, Sacramento, 09/2018-08/2019

20. Other information relevant to bail determination:

ICE referred Rajnish for a consideration of whether he lacked competency to represent himself in
removal proceedings. He had been prescribed medication for mental health disorders while in
detention.

21. Attached are (check all that are applicable, but this is not a substitute for answering the
above questions): The psychological evaluation of Dr. Sharon Howard, Ph.D. is enclosed.
Further, the following documents are available upon request of the Court:

       _X_ Medical records
       _X__ Rap sheet
       _X__ I-213
       _X__ Letter from proposed custodian
       _X__ Bond hearing decision and/or transcript


All information in this application is accurate based on information and belief. This application
was prepared using information probed by Mr. Rajnish’s immigration counsel, Kishwer Vikaas.
In preparing this application, class counsel reviewed Mr. Rajnish’s criminal history records, ICE
arrest report (I-213), rap sheet, a letter from his proposed sponsor, and an independent
psychological evaluation conducted by Dr. Sharon P Howard, Ph.D. Class counsel also reviewed
the medical records from Yuba County Jail, and obtained publicly available information from the
Immigration Court automated case information website.

Respectfully submitted,
s/Emilou MacLean
Emilou MacLean

                                                4
                                                                                 Rajnish, Rajnish
Case 3:20-cv-02731-VC Document 180-10 Filed 05/15/20 Page 5 of 7
        Case 3:20-cv-02731-VC Document 180-10 Filed 05/15/20 Page 6 of 7




The SVR-20V2 is comprised of 20 factors, divided into 3 sections, namely: Psychosocial
Adjustment factors, Sex Offence specific factors, and Future Plans. The following item by item
analysis of Rajnish's risk is arranged according to these three sections and the items are numbered
as in the manual for reference purposes. Items are scored Yes (Y), Possibly/partially (P), or No
(N) - in terms of the presence of the issue being assessed. Overall risk levels are determined by the
level of supervision and treatment needed to manage the offender's sexual violence risk, as well as
the degree of urgency for a risk management plan for the individual.
       Psychosocial Adjustment items
       1. Sexual Deviation (N) – This risk factor reflects a relatively stable pattern of sexual
          arousal to inappropriate stimuli that causes serious distress or social dysfunction. Rajish
          states that his crime was the only time he has touched a girl and there is no indication
          otherwise. He denies ever having sex. The pornography on his phone was of an adult
          female. While there is a clear indication of one instance of underage attraction, there is
          no evidence that it is part of an ongoing, stable pattern.
       2. Sexual Health Problems (N) – He denies having a sexual partner.
       3. Victim of Child Abuse (N) – There is no indication that he was a victim of child abuse.
       4. Psychopathy (N) – Rajnish does not exhibit traits consistent with psychopathy. He has
          no history of chronic lying, or manipulative or conning type behavior.
       5.    Major Mental Illness (Y) – Rajnish likely does have a major mental illness on the
            schizophrenia spectrum. He is prescribed Abilify, a medication used to treat
            schizophrenia spectrum disorders and bipolar disorder. At the time I evaluated him, he
            did not exhibit signs of active psychosis such as hallucinations or delusions. His
            thought process was linear and goal-directed, and he was able to pay attention and
            engage in conversation. Rather, his symptoms were more subtle and included
            disturbances of language, executive functioning, and abstract thinking.
       6. Substance Use Problems - (N) There is no evidence of a substance use problem.
       7. Suicidal/Homicidal Ideation (N) - Rajnish denies any suicidal or homicidal ideation,
          and there is no evidence of either in his medical records.
       8. Relationship Problems (N) – He is young and has not established a significant intimate
          relationship.
       9. Employment Problems (N) – He appears to have been working at the 7-11 for eleven
          months prior to his arrest. There is no indication that he has ever been fired from a job.
       10. Nonsexual Violent Offences (N) – There is no record or admission of nonsexual
           violent offending.
       Sexual Offending items
       11. Chronic Sexual Offending (N) – He has no prior charges or convictions for sexual
           offending.
       12. Diverse Sexual Offending (N) – He has no prior charges or convictions.


                                             Page 2 of 3
        Case 3:20-cv-02731-VC Document 180-10 Filed 05/15/20 Page 7 of 7




       13. Physical Harm to Victim(s) in Sex Offences (N) – He has no prior charges or
           convictions.
       14. Psychological Coercion in Sexual Offending (N) – Rajnish does not appear to have
           bribed, threatened, or psychologically coerced the victim.
       15. Escalation in Frequency or Severity in Sex Offences (N) – He has been charged with
          one offense.
       16. Extreme Minimization or Denial of Sex Offences (N) – Rajnish’s account of the
          offense is consistent with the discovery records.
       17. Attitudes that Support or Condone Sex Offences (N) – This risk factor reflect a
           relatively stable pattern of socio-political, religious, cultural or sub-cultural, and
           personal beliefs and values that encourage or excuse coercive sex, sex with minors, and
           so forth. No such attitudes were detected in this interview.
       Future Plans items
       18. Lacks Realistic Plans (N) –Rajnish wants to work at the 7-11. He states that he hopes
          to finish school.
       19. Negative Attitude Toward Intervention (N) – Rajnish is currently taking the
           medication that is prescribed to him. He appears to find it helpful.
       20. Negative Attitudes Toward Supervision (N) – None detected. He has been cooperative with
           staff while custody.
Based on these responses, Rajnish is best classified as low risk. It is my professional opinion that
Rajnish’s history and current clinical presentation do not warrant incarceration. The main risk
factor that he exhibits is the presence of mental illness, but he is compliant with his medication
and he does not exhibit hallucinations, paranoia, or disorganized behavior.
Credentials
I am a licensed clinical and forensic psychologist who performs psychological evaluations for
courts, law enforcement agencies, and fire service agencies. For criminal cases, I provide
evaluations for competency to stand trial, mental state at time of crime, and violence/sexual
violence risk assessments. For approximately three years, I provided evaluations for a residential
juvenile sex offender program for boys ages 13 to 19. I have conducted evaluations for individuals
in immigration proceedings for approximately six years.

I declare under penalty of perjury that the forgoing is true and correct to the best of my knowledge.




Sharon P. Howard, Ph.D.
Clinical and Forensic Psychologist
CA License No. PSY 2841



                                             Page 3 of 3
